Citation Nr: 1140955	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  01-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for claimed bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Counsel






INTRODUCTION

The Veteran served on active duty from August 1977 to September 1981.  He also served in the National Guard from June 1983 to June 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision.

The Board remanded the case to the RO in February 2009 for additional development of the record.

In an August 2010 decision, the Board again denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court), which in a May 2011 Order granted the parties' Joint Motion, vacating the Board's August 2010 decision and remanding the case for compliance with the terms of the Joint Motion.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran asserts that he is experiencing bilateral hearing loss that is due to his period of active service.  

In a May 2011 Order, the Court granted a Joint Motion in which the parties noted that the Board denied the Veteran's claim for left ear hearing loss when if found that the Veteran was not "currently shown to have left ear hearing disability for VA compensation purposes."  

The JMR stated that a December 2010 VA audiological consultation showed left-ear hearing loss pursuant to 38 C.F.R. § 3.385 (2011).  

The parties also agreed that the Board should determine whether the Veteran is entitled to another VA audiological examination for both the right and left ear.  The Board finds that the issue should be remanded to obtain another VA examination.

Prior to arranging for the Veteran to undergo further VA examination, the VA should obtain and associate with the claims folder all outstanding medical records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent medical records following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should  take all indicated action in order to obtain copies of any outstanding records of treatment rendered the Veteran by VA and/or any other health care provider for the claimed hearing loss.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.  

2.  The Veteran should be afforded a VA examination, to determine the nature and likely etiology of the claimed hearing loss.  The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.

The examiner should opine as to whether it is as likely as not (50 percent probability or greater) that any current right and left ear hearing  loss disability is due to an event or incident of the Veteran's active service.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

All tests and studies deemed necessary by the examiner should be performed.  

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  The Veteran must be given adequate notice of the date, time, and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  
.   
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


